Title: To George Washington from David Humphreys, 21 September 1789
From: Humphreys, David
To: Washington, George

 
          
            My dear General
            Rock Landing Septr 21. 1789
          
          I did not trouble you with a letter from Savannah, because our public Dispatch to the Secretary at War would inform you of our proceedings to that time. Besides the oppressive nature of the intollerable heat & the exertion we were obliged to make to get forward on our journey, occasioned such a relaxation & consequent sickness as rendered me almost incapable of writing. We are all now well.
          After a fatiguing journey through the deep sands which prevail from Savannah to Augusta, we reachd the latter on the evening of the 17th instant. We intended to remain there one day to make arrangements with the Executive for the Negotiation & to take measures for forwarding our Stores, which were expected at Augusta by water in a few days; but upon receiving information from Messrs Pickens & Osborne that the Indians were growing very impatient to return to their homes & that they could not possibly be detained but a few days longer, we recommenced our journey that evening. The next day the iron axtle tree of our Carriage broke at a great distance from any house, which accident occasioned the loss of the whole day. Being determined to arrive at the Rock-Landing the following evening, according to our last letter to Mr McGillevray, General Lincoln & myself took two of the carriage horses, with a guide, & proceeded twenty five miles that night. Yesterday we reached this place at dark, after having travelled a long distance before we reached the Ogechee, and from the Ogechee to the Oconee (between 30 & 40 miles) through a dreary wilderness, in which there was not a single house. Mr Griffin, with Mr Few & Colo. Franks were to come on as soon as the carriage could be mended, for which arrangements were taken before we left them.
          We announced our arrival & readiness to proceed to business to Mr McGillevray last night. He is about three miles on the other side of the Oconee with all the Indians & we have not yet seen him. It is but justice to say, that from every thing which we have yet learned, the former Commissioners have conducted themselves with respect to the present negotiations in a very

commendable manner. The Executive have resolved to give us every aid & facility in the business. We have not been here long enough to be assured of the prospects of success, or to know the difficulties that may occur. All we can say is that we shall act with all the zeal & perseverance to promote the public service, which may be in our power. It is a favorable circumstance that the present Commission is certainly very acceptable to the whole State, unless a few Land Jobbers be excepted. It is also pretty well ascertained that McGillevray is desirous of Peace—and his word is a Law to the Creeks—With my best respects to Mrs Washington, love to the Children & Compliments to the Gentlemen of the family I have the honor to be My dear General With the purest attachment & respect Your Most obliged & very humble Servant
          
            D. Humphreys
          
          
            P.S. The number of Indians I believe, does not amount to more than 2000, notwithstanding the exaggerated accounts we had received.
          
        